PER CURIAM.
This cause is before the Court on respondent’s conditional guilty plea to violations of Disciplinary Rules 1-102(A)(1), 1-102(A)(4), 1-102(A)(6), and 7-102(B)(l) of the Code of Professional Responsibility of The Florida Bar and article XI, Rule 11.-02(3)(a) of the Integration Rule of The Flor-ida Bar. We approve the conditional guilty plea and suspend the respondent, Edmund A. Adamo, from the practice of law in Florida for a period of thirty days, effective thirty days from the date of this opinion, giving him time to protect the interests of his clients. In addition, at the end of the thirty-day suspension period, the respondent is placed on probation for a period of two years. As a specific condition of probation, and in accordance with the consent judgment, the respondent shall not engage in the use of or possess any drugs in violation of state or federal law and shall refrain from the use of alcoholic beverages. Should respondent be arrested for the use or possession of drugs or alcohol, the arrest will constitute a probation violation. In that event, the respondent must immediately refrain from the practice of law from the date of the arrest and will be automatically placed on the inactive list pursuant to article XI, Rule 11.01(4) of the Integration Rule of The Florida Bar.
Costs in the amount of $210.00 are assessed against the respondent.
It is so ordered.
OVERTON, A.C.J., and ALDERMAN, McDONALD, EHRLICH and SHAW, JJ., concur.